Case 4:19-cv-00180-ALM-KPJ Document 68 Filed 07/15/19 Page 1 of 7 PageID #: 1391



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 Edward Butowsky,

      Plaintiff,

 v.
                                                              Case No. 4:19-cv-00180-ALM-kpj
 Michael Gottlieb, et al.,

      Defendants


             PLAINTIFF'S AMENDED RESPONSE IN OPPOSITION TO
            BOIES SCHILLER DEFENDANTS' MOTION TO DISMISS and
              PLAINTIFF'S MOTION FOR AN EXTENSION OF TIME

         NOW COMES Edward Butowsky, the Plaintiff, responding in opposition to the

 MOTION     TO     DISMISS   AND    SUPPORTING MEMORANDUM               FOR    DEFENDANTS GOTTLIEB,

 GOVERNSKI,      AND   BOIES SCHILLER FLEXNER LLP (“MOTION                TO   DISMISS”)(Doc. No. 41),

 further moving the Court to grant an extension of time:

                                    Motion for Extension of Time

         The Defendants filed their MOTION TO DISMISS on June 21, 2019, and the Plaintiff's

 response was due on July 8, 2019. The undersigned mistakenly thought the Plaintiff's

 response was not due until July 15, 2019, i.e., the deadline for filing an amended

 complaint as of right. See Fed. R. Civ. P. 15(a)(1)(B) (plaintiff has 21 days to amend

 complaint after filing of answer or motion to dismiss).1 The Plaintiff subsequently filed

 an amended complaint (Doc. No. 62), but Plaintiff's Counsel is not certain whether that

 1 As witnessed by his electronic signature below, the undersigned Ty Clevenger declares under penalty
   of perjury under the laws of the United States that his factual representations in this document are true
   and correct.

                                                    -1-
Case 4:19-cv-00180-ALM-KPJ Document 68 Filed 07/15/19 Page 2 of 7 PageID #: 1392



 moots the Boies Schiller Defendants' motion, therefore he moves the Court to grant an

 extension of time and substitute this document as his response to the Boies Schiller

 Defendants' motion to dismiss (Doc. No. 41).

                      Response in Opposition to Motion to Dismiss

 A. Preliminary Statement

        In the “preliminary statement” to their motion, the Defendants misrepresent what

 happened in Butowsky v. Susman Godfrey, LLP, No. 416-01222-2019 (426th District

 Court of Collin County, Texas). As reflected in the very order that they attached as

 Exhibit B to their motion, the lawsuit was not dismissed as “baseless.” Instead, the

 undersigned failed to file his client's evidence and authorities sufficiently in advance of

 the hearing, and the evidence and authorities were stricken. Under the stringent rules of

 the Texas Citizens Participation Act, the trial court was required to dismiss the case and

 award attorney fees. The undersigned made an enormous mistake (perhaps the biggest of

 his career), and the Plaintiff has been kind enough to forgive it. As set forth herein,

 however, the events in state court do not support the Boies Schiller Defendants'

 arguments in any way.

 B. Factual Background

        The Defendants' “fact” section is bizarre. The Defendants attached the complaint

 that they filed in another case, and then act as if those pleadings trump the Plaintiff's

 complaint filed in this case. The Defendants' counter-allegations must be disregarded. See

 Ibe v. Jones, 836 F.3d 516, 524 (5th Cir. 2016)(In considering a 12(b)(6) motion, “we

 consider only the pleadings and accept them as true”) and Windfield v. Groen Div., Dover


                                            -2-
Case 4:19-cv-00180-ALM-KPJ Document 68 Filed 07/15/19 Page 3 of 7 PageID #: 1393



 Corp., 890 F.2d 764, 765 (5th Cir. 1989)(pleadings accepted as true in 12(b)(1) challenge

 to jurisdiction). The Plaintiff would simply direct the Court to his FIRST AMENDED

 COMPLAINT (Doc. No. 62), which replaces the ORIGINAL COMPLAINT and speaks for itself.

 C. Legal Argument

          1. This case does not interfere with the D.C. proceedings.

          The Defendants are correct in arguing that the U.S. District Court for the District

 of Columbia should decide whether this case interferes with another case pending before

 it. The Plaintiff has attached the response that he filed in the D.C. court in opposition to

 Aaron Rich's request for an anti-suit injunction as Exhibit 1, and he incorporates it herein

 by reference.2 There is only one overlapping fact that is relevant to both lawsuits, and

 that is whether the Rich brothers played a role in transferring emails from the Democratic

 National Committee to Wikileaks. That event (or non-event) is not the basis for any cause

 of action in either case. It is only relevant to whether the defendants in either case were

 lying.

          As an attachment to their July 11, 2019 OPPOSITION               TO   PLAINTIFF'S MOTION      FOR


 EXTENSION     OF   TIME   TO   FILE RESPONSE BRIEF (Doc. No. 60), the Defendants submitted

 three subpoenas issued by the Plaintiff. That did nothing to help their cause. The Plaintiff

 would note that he has another case pending in this Court, namely Butowsky v.

 Folkenflik, et al., Case No. 4:18-cv-00442-ALM, and he requests that the Court take

 judicial notice of his complaint in that case (which is found at Doc. No. 62-1 and is now


 2    As witnessed by his electronic signature below, the undersigned Ty Clevenger declares under penalty
     of perjury under the laws of the United States that each attachment to this motion / response is a true
     and correct copy of the document that he represents it to be.

                                                     -3-
Case 4:19-cv-00180-ALM-KPJ Document 68 Filed 07/15/19 Page 4 of 7 PageID #: 1394



 incorporated as part of the Plaintiff's FIRST AMENDED COMPLAINT ). That case also turns

 on the same question, i.e., whether the Rich brothers played a role in transferring emails

 from the Democratic National Committee to Wikileaks (the Court recently denied the

 motion to dismiss filed by the defendants in that case). The Plaintiff has attached three

 subpoenas that he issued from the Folkenflik case as Exhibits 2, 3, and 4. The Court will

 note that they are identical to the subpoenas issued from this case, with the exception of

 two questions directed to the Democratic National Committee regarding Defendant

 Bauman.     According to the Defendants' reasoning, the Court should dismiss the

 Folkenflik case, abate it, or transfer it to the D.C. court because there is “substantial

 overlap” with the case in D.C. Indeed, any case that questioned the Rich brothers' role in

 leaking DNC emails would need to be transferred to the D.C. Court.

       2. The Defendants are subject to personal jurisdiction in Texas.

       The Plaintiff's amended complaint clarifies the fact that the Boies Schiller

 Defendants knowingly directed an intentional tort toward the Plaintiff in Texas. The

 Defendants participated in a larger conspiracy not merely to defame Mr. Butowsky, but

 to intimidate him into silence. In other words, they deliberately tried to affect (and did

 affect) his activities in Texas. For that, they can face trial in Texas. “Where the

 wrongdoer is committing an intentional tort, and knows where the effects of that

 intentional tort will be felt, it does not offend due process to hale that wrongdoer into

 court in the places where he knew his wrongdoing would cause injury.” Cole v. Tobacco

 Inst., 47 F. Supp. 2d 812, 815–16 (E.D. Tex. 1999), quoting Commonwealth of

 Massachusetts v. Philip Morris Inc., Civ. No. 95–7378–J (Super.Ct.Middlesex Co. March


                                            -4-
Case 4:19-cv-00180-ALM-KPJ Document 68 Filed 07/15/19 Page 5 of 7 PageID #: 1395



 20, 1998).

        3. The Plaintiff properly stated defamation claims.

        The Plaintiff has attached as Exhibit 5 a copy of his response to the TCPA motion

 that was filed in the aforementioned Susman case in state court (the response was not

 considered by the state court because it was stricken as untimely). As explained in that

 response, D.C. law would govern the extent of any attorney immunity afforded to the

 Defendants, even if the defamation claim itself arose under Texas law. And immunity in

 D.C. is relatively narrow:

        In this case, the Court cannot find that the judicial proceedings privilege applies to
        the three Press Releases because the parties dispute whether and to what extent the
        press releases were published. Compare Pls.' Mot. at 10 (arguing that Defendants
        fail to allege that the Press Releases were published to anyone) with Defs.' Opp'n
        at 6 (arguing that the Press Releases were published to the press and the Armenian
        News Network). As set forth above, the judicial proceedings privilege does not
        apply to statements “published to persons not having an interest in or connection
        to the litigation.” Finkelstein, 774 A.2d at 338. Here, Defendants allege that the
        Press Releases were broadcast to the press and were not conveyed to persons who
        necessarily had an interest in or connection to the litigation. Taking Defendants'
        allegations as true for purposes of Plaintiffs' Motion to Dismiss, the Court cannot
        find, as a matter of law, that the judicial proceedings privilege applies to the three
        Press Releases. Cf. Penobscot Indian Nation v. Key Bank of Maine, 112 F.3d 538,
        560 (1st Cir.1997) (although “allegations made in pleadings are absolutely
        privileged,” the same privilege does not apply to “defamatory statements made to
        the media”).

 Armenian Assembly of Am., Inc. v. Cafesjian, 597 F. Supp. 2d 128, 140 (D.D.C. 2009).

 Under D.C. law, the Defendants statements to national media were not protected by any

 type of immunity.

        With respect to actual malice, the amended complaint clarifies the fact that the

 Defendants knew their statements about the Plaintiff were false when they made the



                                             -5-
Case 4:19-cv-00180-ALM-KPJ Document 68 Filed 07/15/19 Page 6 of 7 PageID #: 1396



 statements. Indeed, they were intentionally smearing the Plaintiff as part of the larger

 scheme to keep the Russian Collusion Hoax alive.

        4. The Plaintiff stated a claim for business disparagement.

        The Defendants arguments with respect to business disparagement are mooted by

 the Plaintiff's FIRST AMENDED COMPLAINT .

        5. The Defendants are liable for the torts of their co-conspirators.

        The Defendants arguments with respect to civil conspiracy are conclusory. The

 Plaintiff plainly described an overarching tortious scheme, and he elaborated on that

 scheme in his FIRST AMENDED COMPLAINT.

        6. Fed. R. Civ. P. 19 is inapposite.

        As a matter of hornbook law, attorneys are agents of their clients. If he wanted, the

 Plaintiff could probably hold Aaron Rich liable for the defamatory statements made by

 his lawyers insofar as they were Mr. Rich's agents. Likewise, the Plaintiff could probably

 sue Mr. Rich as a co-conspirator. That said, there's a big difference between saying the

 Plaintiff could bring claims against Mr. Rich in this proceeding versus saying the Plaintiff

 must bring claims against Mr. Rich in this proceeding. The Defendants cite no authority

 holding that a plaintiff must bring claims for defamation against a principal as well as his

 agent, nor do they cite any authority holding that a plaintiff must bring claims against all

 co-conspirators, and that's because there is no such authority.




                                             -6-
Case 4:19-cv-00180-ALM-KPJ Document 68 Filed 07/15/19 Page 7 of 7 PageID #: 1397



                                        Conclusion

        The Defendants' arguments are frivolous and their motion should be denied in all

 respects.

                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky


                          CERTIFICATE OF CONFERENCE

         In all candor, the undersigned forgot about conferring with opposing counsel until
 7:52 p.m. CST on July 15, 2019, when he sent the following email to Paul J. Skiermont
 and Christopher Hodge: “I intend to file an amended response to your clients' motions to
 dismiss. Please confirm that you will oppose.” At 7:59 p.m., Mr. Skiermont responded as
 follows: “What do you mean by 'an amended response'? Which document (filing) do you
 intend to amend?” At 8:32 p.m., the undersigned wrote as follows, “I intend to amend my
 earlier response to your motion to dismiss (Doc. No. 59).” As of the filing of this motion,
 neither Mr. Skiermont nor Mr. Hodge have indicated whether they intend to oppose the
 motion.

                                           /s/ Ty Clevenger
                                           Ty Clevenger

                             CERTIFICATE OF SERVICE

        I certify that a copy of this document was filed electronically with the Court's ECF
 system on July 15, 2019, which should result in automatic notification to all counsel of
 record.

                                           /s/ Ty Clevenger
                                           Ty Clevenger


                                            -7-
